Citation Nr: 0943220	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of gunshot wound 
right foot with bone deformities of the third, fourth, and 
fifth metatarsals and degenerative spurs.  

2.  Entitlement to an initial compensable disability rating 
for service-connected scar of the left posterior calf. 

3.  Entitlement to an initial compensable disability rating 
for service-connected scar of the left lateral calf.

4.  Entitlement to an initial compensable disability rating 
for service-connected hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The issue of entitlement to an increased rating for service-
connected right foot gunshot wound with bone deformities of 
the third, fourth, and fifth metatarsals and degenerative 
spurs addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scar of the left posterior calf is 
manifested by a superficial scar which does not exceed an 
area of 39 cm, does not cause limited motion, is not unstable 
or painful, and does not limit the function of the affected 
parts.

2.  The Veteran's scar of the left lateral calf is manifested 
by a superficial scar which does not exceed an area of 39 cm, 
does not cause limited motion, is not unstable or painful, 
and does not limit the function of the affected parts.

3.  The Veteran's service-connected right ear hearing loss is 
currently manifested by an average pure tone threshold of 30 
decibels with speech recognition ability of 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
scar of the left posterior calf have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2009).

2.  The criteria for an initial compensable evaluation for 
scar of the left lateral calf have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2009).

3.  The criteria for an initial compensable disability rating 
for service-connected right ear hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Scars of the left calf

In the rating action on appeal, the RO granted service 
connection for scars of the posterior and lateral left calf 
and assigned separate noncompensable ratings for each scar.  

For scars, other than those of the head, face, or neck, that 
are deep or that cause limited motion, a maximum 40 percent 
evaluation is provided for an area exceeding 144 square 
inches (929 sq. cm.).  For an area exceeding 72 square inches 
(465 sq. cm.) a 30 percent evaluation is provided.  A 20 
percent evaluation is warranted for an area exceeding 12 
square inches (77 sq. cm.).  Lastly, for an area exceeding 6 
square inches (39 sq. cm.) a 10 percent evaluation is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in 
widely separated areas as on two or more extremities or on 
anterior or posterior surfaces of extremities or trunk, will 
be rated separately.  Id.  Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  Id.  Note 
(2).

For scars, other than those of the head, face, or neck, that 
are superficial and that do not cause limited motion that 
comprise an area or areas of 144 square inches (929 sq. cm.) 
or greater, a maximum 10 percent evaluation is provided.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas as on two or more extremities or on anterior 
or posterior surfaces of extremities or trunk, will be rated 
separately.  Id.  Note (1). A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  Note 
(2).

For scars that are superficial and unstable, a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The notes to this diagnostic code 
state that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Id.

For superficial scars that are painful on examination, a 
maximum 10 percent evaluation is provided.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  The notes to this diagnostic 
code provide that a superficial scar is one not associated 
with underlying soft tissue damage and that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

On September 23, 2008, VA amended the criteria for evaluating 
scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
amendments are only effective, however, for claims filed on 
or after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.

Following a careful review of the entire claims file, the 
Board finds that the evidence does not support a higher 
rating for either of the Veteran's scars of the left calf.  

The medical evidence shows no pain or tenderness associated 
with the Veteran's left calf scars.  During treatment in 
October 2005, the Veteran was noted to have full range of 
motion in all joints.  During the December 2005 VA 
examination, the Veteran reported that he did not have any 
pain in his left calf.  He did report having some cramping at 
night, though walking did not create cramps.  The Veteran's 
scar on the left lateral calf was reported as a one-half inch 
entry scar that was well-healed with good texture, no keloid 
formation, no elevation or depression, no breakdowns or 
ulcerations, and no limitation of function from the scar.  
The Veteran also had a five-inch exit wound scar at the back 
of the left calf.  The scar was dry, very scaly, and slightly 
depressed, especially in the middle.  Muscles were normal as 
was pinprick sensation.  The scar was well-healed with good 
texture and adherence, no keloid formation, no elevation, no 
breakdown or ulcerations, and no limitation of function from 
the scar.  The Veteran was diagnosed as having status-post 
gunshot wound to the left calf with no real residuals.  The 
Veteran was afforded another VA examination in May 2006.  The 
description of the scars of the Veteran's left calf during 
this examination was almost identical to that in the December 
2005 examination report.  During VA treatment in June 2006, 
the Veteran was able to walk on heels and toes without 
difficulty.

The medical evidence of record does not support the 
assignment of a compensable disability rating for the 
Veteran's service-connected left calf scars.  An increased 
evaluation under Diagnostic Code 7801 or 7802 is not 
warranted as the Veteran's left calf scars are not deep 
(there was no elevation or depression of the lateral calf 
scar; the posterior scar was described as only slightly 
depressed), nor do they cause limitation of motion or exceed 
39 square centimeters.  Furthermore, an increased evaluation 
is also not warranted under Diagnostic Code 7803 or 
Diagnostic Code 7804 as there is no evidence that either scar 
is unstable or painful on examination.  Although the 
Veteran's posterior scar was described as dry and very scaly, 
it is not unstable as there is no indication that this 
results in frequent loses of skin coverage over the scar.  
Finally, as to Diagnostic Code 7805, the Board notes that 
there is no evidence of limitation of function of the left 
calf.  Although the Veteran reported having cramping at 
night, the medical evidence does not show that it is 
attributed to his scars.  Furthermore, the Veteran's scars do 
not interfere with his ability to walk.  Therefore, the 
assignment of a compensable disability rating must be denied.

The Veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  Although the Veteran 
is competent to report his observations, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability); see also Butts v. 
Brown, 5 Vet. App. 532 (1993).

B.  Hearing loss

In January 2006, the Veteran was granted service connection 
for right ear hearing loss and was assigned a noncompensable 
disability rating.  

The Veteran's right ear hearing loss is evaluated as 
noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  
Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the non-service-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations based on the examinations result 
cited below.

In connection with his claim for right ear hearing loss, the 
Veteran was afforded a VA audiological examination December 
2005.  During the examination, the Veteran's right ear 
average pure tone threshold was 30 and speech recognition 
ability was 100 percent.  The examiner noted that the 
Veteran's employment, social and daily activity functioning 
should not be adversely affected by his disability.  

In this case, applying the result of the VA audiological 
examination to Table VI yielded a Roman numeral value of I 
for the right ear.  As discussed above, because the left ear 
is not service connected, it is assigned a Roman numeral 
value of I.  Applying these values to Table VII, the Board 
finds that the Veteran's right ear hearing loss is evaluated 
as zero percent disabling.  The VA examiner specifically 
addressed the functional effects caused by the Veteran's 
right ear hearing loss, and the Board finds that the evidence 
adequately addresses this matter.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  The Veteran himself does not elaborate 
on any further functional impairment caused by his bilateral 
hearing loss not captured by the examinations.  Simply 
stated, the results do not provide a basis to grant a 
compensable disability rating in the right ear.

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claims were 
awarded with an effective date of September 7, 2005, the date 
of his claim, and noncompensable ratings were assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected scar of the left posterior calf is denied. 

Entitlement to an initial compensable disability rating for 
service-connected scar of the left lateral calf is denied.

Entitlement to an initial compensable disability rating for 
service-connected right ear hearing loss is denied.


REMAND

Following a careful review of the record, the Board finds 
that neurological and orthopedic examinations are necessary 
for the Veteran's claim for an increased rating for his 
service-connected right foot disability.  A VA June 2006 
electromyograph report reveals that the Veteran complained of 
having right toe numbness and occasional muscle cramping in 
both legs.  He did not have significant low back pain or 
lower extremity weakness.  Neurologic examination showed 
decreased sensation to pinprick in the right distal lower 
extremity to the knee and decreased vibratory sense in both 
lower extremities.  Sensory nerve conductions revealed 
decreased right peroneal motor and tibial motor amplitudes.  
As this evaluation was performed to assess the left lower 
extremity, the examiner did not provide an opinion as to the 
cause of the right lower extremity abnormalities.  

The Veteran has neurological problems of the right lower 
extremity; however, the medical evidence of record, including 
the June 2006 VA evaluation, does not clearly show whether it 
is related to the Veteran's service-connected right foot 
disability.  On remand, the Veteran should be afforded a VA 
neurological examination by an appropriate physician to 
determine if the Veteran's neurological problems are related 
to his service-connected right foot disability and, if so, 
specify which nerves are affected.  In addition, as a remand 
is necessary for a neurological examination, the Veteran 
should also be afforded an orthopedic examination in order to 
determine the current severity of his orthopedic 
manifestations of his service-connected right foot disability 
as the last examination was performed in May 2006.  Such 
findings are necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to ascertain the current extent of his 
service-connected residuals of gunshot 
wound, right foot, with bone deformities 
of the third, fourth, and fifth 
metatarsals and degenerative spurs.  The 
claims file must be made available to 
the examiner.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.

The orthopedic examiner should identify 
all muscle groups and bones affected by 
the residuals of the gunshot wound, 
right foot, with bone deformities of the 
third, fourth, and fifth metatarsals and 
degenerative spurs.  The examiner should 
comment on the extent of the functional 
limitations caused by the disability of 
right foot.  

The neurological examiner should 
indicate all neurological manifestations 
of the residuals of the gunshot wound, 
right foot, with bone deformities of the 
third, fourth, and fifth metatarsals and 
degenerative spurs.  The examiner should 
indicate whether the paralysis of any 
affected nerve is moderate, severe, or 
complete. 

2.  Then, readjudicate the Veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


